DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Election/Restrictions
1.	Applicant’s election of Species II, claims 1-10 in the reply filed on 12/9/2021 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).
Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 
Appropriate correction is required. 
Claim Objections
3.	The claims are objected because of the following reasons: 
	Re claim 9, line 7: delete “well” between “first” and “region”, because “first region” is prior claimed in claim 1. 
	Appropriate correction is required. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


4.	Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shim (US 2008/0157150).
Re claims 1 & 2, Shim teaches, Figs. 3-5A, a semiconductor structure, comprising: 
a) a semiconductor substrate having a first region (left), a second region (right), and an isolation region (center) disposed between the first region and the second region (Fig. 3, abstract, [0015]);
b) an isolation component (isolating implant area, PN 170 area) located in the isolation region (Fig. 4A, [0032-0033]); and 
c) wherein the isolation component (170) is configured to recombine first carriers flowing from the first region toward the second region, and to extract second carriers flowing from the second region toward the first region (e.g. the PN area 170 having PN junction formed between regions of transistors & PD1, PD2, Fig. 3) (vs. Fig. 2 of present application), 
wherein: a) the first carrier is a hole carrier; b) the second carrier is an electron carrier (presented in PD1, 2 & transistors); c) a portion of the isolation component (170) that is adjacent to the semiconductor substrate is N- type doped (N+ 173); and d) an electric potential (VDD) connected to the isolation component (170) is higher than an electric potential of the semiconductor substrate ([0033-0034], Fig. 5A).

    PNG
    media_image1.png
    290
    391
    media_image1.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

5.	Claims 9 and 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shim in view of Assaderaghi et al. (US 6,121,661). 
	The teachings of Kim have been discussed above. 
Re claim 9, Shim does not teach the isolation component comprises: a) at least one trench extending from a surface of the semiconductor substrate into the semiconductor substrate; b) an N-type doped polysilicon filled in the trench; and c) wherein a depth of the trench in the semiconductor substrate is greater than a depth of the first well region in the semiconductor substrate along a thickness direction of the semiconductor substrate.
	Assaderaghi teaches, Fig. 4A, col. 4, 1st par., the isolation component (plug) comprises: a) at least one trench (48) extending from a surface of the semiconductor substrate (42) into the semiconductor substrate; b) an N-type doped polysilicon (n+ poly) filled in the trench (48); and c) wherein a depth of the trench (48) in the semiconductor substrate (42) is greater than a depth of the first well region (adjacent region) in the semiconductor substrate (42) along a thickness direction of the semiconductor substrate.
	As taught by Assaderaghi, one of ordinary skill in the art would utilize the above teaching to obtain trench filled with N-type polysilicon as claimed, because it aids in providing paths for dissipating plosive and negative ESD stresses and thermal dissipating pathway. 
Thus, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to employ the teaching as taught by Assaderaghi in combination Shi, due to above reason. 
Re claim 10, in combination cited above, Shim/Assaderaghi teaches the isolation component (170) further comprises an N-type contact region (of 173) located in a surface of the isolation region and being in contact with the trench (Shim’s Fig. 4A).
Allowable Subject Matter
6.	Claims 3-8 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DUY T.V. NGUYEN whose telephone number is (571)270-7431. The examiner can normally be reached Monday-Friday, 6AM-4PM, alternative Friday off.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KIMBERLY RIZKALLAH can be reached on (571) 272-2402. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.